Citation Nr: 0940876	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for right superior oblique palsy (cranial nerve IV) with 
intermittent bilateral diplopia, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and September 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.  

The Veteran's claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim for TDIU warrants extraschedular 
consideration by the Director, Compensation & Pension 
Service.


CONCLUSION OF LAW

The Veteran's TDIU claim warrants referral to the Director, 
Compensation & Pension Service, for consideration of 
entitlement to TDIU on an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to TDIU on an 
extraschedular basis because his service-connected eye, back, 
and headache disabilities preclude him from securing or 
maintaining substantially gainful employment.

Service connection is in effect right superior oblique palsy 
(cranial nerve IV) with intermittent bilateral diplopia, 
evaluated as 40 percent disabling; cervical strain, evaluated 
as 10 percent disabling; and for a headaches, evaluated as 
zero percent disabling.  The Veteran's combined disability 
rating for compensation is 50 percent effective March 15, 
2002.  See 38 C.F.R. § 4.25 (2009).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, Compensation & Pension 
Service, for extraschedular consideration.  38 C.F.R. § 
4.16(b).  The Board is precluded from assigning a TDIU rating 
on an extraschedular basis in the first instance.  Instead, 
the Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, Compensation & Pension 
Service.

The Board finds that there is evidence of record that the 
Veteran is unemployable by reason of his service-connected 
disabilities, although he does not meet the schedular 
criteria for TDIU.  The Veteran has reported consistently 
that he is unable to secure and maintain substantially 
gainful employment due to his service-connected disabilities.  
He testified in April 2009 that he last worked in January 
2006.  He stated that he had worked as a dentist until his 
eye disability ended his dental career.  The Veteran asserted 
that he was unable to do office work, read, or use a computer 
for more than a short time due to his eye disability.  He 
reported that his eye disability precluded any close up 
manual work and that his headache and cervical spine 
disabilities interfered with his ability to do any kind of 
manual work.  Critically, a private physician, Dr. Levy, 
stated in December 2007 that the reading and computer studies 
associated with retraining might prove to be an 
insurmountable obstacle for the Veteran and opined that the 
Veteran was 100 percent occupationally disabled.  Thus, the 
Board finds that the claimant's exceptional disability 
picture exhibits other related factors such as marked 
interference with employment which merit consideration of his 
TDIU claim on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Because there is evidence that the Veteran is unemployable by 
reason of his service-connected disabilities, and because the 
Veteran's service-connected disability does not meet the 
schedular criteria for TDIU, the Board finds that a claim of 
entitlement to TDIU on an extraschedular basis must be 
referred to the Director, Compensation & Pension Service, for 
consideration.




ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to a TDIU on an 
extraschedular basis is warranted.


REMAND

The Board notes that the Veteran has not had a VA examination 
of the eyes since August 2007 and that subsequently a private 
physician opined that the Veteran was unemployable due to his 
eye disability.  Accordingly, the Veteran should be provided 
with a VA examination to determine the current severity of 
his eye disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).

Having determined that the criteria have been met for 
consideration of entitlement to TDIU on an extraschedular 
basis, the Board directs the RO to refer this claim to the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
ophthalmology examination.  The entire 
claims file should be made available to 
the examiner and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the Veteran's field of vision, 
and of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  In the report, the examiner 
should render specific findings as to the 
extent to which the Veteran experiences 
impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic 
incapacity, as well as whether the Veteran 
is experiencing active pathology.

2.  Readjudicate the Veteran's claim of 
entitlement an initial rating in excess of 
40 percent for right superior oblique 
palsy (cranial nerve IV) with intermittent 
bilateral diplopia.  

3.  If the Veteran still does not meet the 
schedular criteria for TDIU on a schedular 
basis after the above actions have been 
accomplished, refer his claim of 
entitlement to a TDIU on an extraschedular 
basis to the Director, Compensation and 
Pension Service, pursuant to the 
provisions of 38 C.F.R. § 4.16(b).  The 
claims file must be provided for review.  
All applicable laws and regulations should 
be considered.  A copy of any decision(s) 
by the Director, Compensation and Pension 
Service, must be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


